       Case 1:18-mc-00167-ABJ Document 62-2 Filed 04/04/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA

       v.

PAUL J. MANAFORT, JR.,

       Defendant


INRE:                                                            Case No. 1:18-mc-00167
  PETITIONS FOR RELIEF CONCERNING
  CONSENT ORDER OF FORFEITURE                                    Judge Amy B. Jackson


WOODLAWN, LLC,

       Petitioner




                          DECLARATION          OF KEITH BERGLUND

       Petitioner I, Keith Berglund, a duly licensed attorney, declare as follows:

        l.     I negotiated and closed the loan in the principal amount of $1,025,000.00      (the

"Loan") from Woodlawn, LLC, a Nevada limited liability company ("Woodlawn" or the "LLC"),

to Jesand, LLC., a New York limited liability company ("Jesand"). The Loan was secured by, inter

alia, a first priority mortgage on the Baxter Street Property.

       2.      The Loan was evidenced by a promissory note dated August 7, 2017 executed by

Jesand in favor of Woodlawn (the "Note"). The initial maturity date of the Note was December

31,2017.

        3.     The Note bore an interest rate of7.25% per annum, with interest payable monthly.

                                                                                              EXHIBIT
                                                                                          I    2..
         Case 1:18-mc-00167-ABJ Document 62-2 Filed 04/04/19 Page 2 of 3



        4.      The maturity date of the Note was extended from time to time, and was in default

at the time the forfeiture action was initiated.

        5.      I disbursed the loan proceeds in two installments: (1) on August 10, 2017, I

disbursed the amount of $512,500.00 to Nationwide Title Agency, LLC.; and (2) on August 21,

2017, I disbursed the amount of $506,841.00 (holding back the first month’s interest payment due

under the Note in the amount of $3,159.00 (the “First Payment”)) to the attorney/client trust

account of Bruce Baldinger.

        6.      Including the First Payment, I received eleven different payments (the “Payments”)

for the benefit of Woodlawn under the Note as set forth in Declaration Exhibit A, attached hereto

and incorporated herein by reference.

        7.      Representative copies of the Payments are attached hereto as Declaration Exhibit

B, and incorporated herein by reference.

        8.      The Payments were the only amounts Woodlawn received with respect to the Note.

        9.      There is no relationship between Woodlawn and Manafort other than the one

created by the arms-length loan itself. Woodlawn was incorporated solely to engage discretely in

this loan transaction (five days before the loan agreement was executed) and it has had no other

activities.



                                           [NEXT PAGE]




                                                   2
       Case 1:18-mc-00167-ABJ Document 62-2 Filed 04/04/19 Page 3 of 3



      10.              I declare under penalty ofperjury    under the laws of the United States of

America that the foregoing   is true and correct.




                                                    KEITH   BERGLUND




                                                    3
